United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-2165
                                   ___________

Willis Hampton,                         *
                                        *
             Appellant,                 *
                                        * On Appeal from the
      v.                                * United States District Court
                                        * for the Eastern District
                                        * of Arkansas.
Amtran Corporation,                     *
                                        * [Not to be Published]
             Appellee.                  *
                                   ___________

                             Submitted: October 3, 1997

                                  Filed: October 17, 1997
                                   ___________

Before RICHARD S. ARNOLD, Chief Judge, McMILLIAN and BEAM, Circuit
      Judges.
                          ___________


PER CURIAM.

       Willis Hampton appeals from the District Court's1 adverse grant of summary
judgment in his action against Amtran Corporation, asserting federal employment
discrimination claims and pendent state claims. Upon review of the record and the



      1
        The Hon. William R. Wilson, Jr., United States District Judge for the Eastern
District of Arkansas.
parties' submissions on appeal, we affirm for the reasons set forth in the District Court's
opinion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-